Martuscello, J.,
dissents and votes to reverse the order and deny the application to change custody, with the following memorandum: On September 4, 1967 plaintiff and defendant were married and on February 21, 1970, the sole issue of the marriage, Adam Jesse Cohen, was born. Marital difficulties ensued and, on June 22, 1977, the parties entered into a stipulation of settlement in open court providing for them to have joint custody of Adam, who was to reside with defendant during the week. In a judgment dated August 10, 1977, the parties were divorced with the stipulation of settlement surviving the judgment. Plaintiff has moved to change the custodial arrangement from joint to sole custody. In my view plaintiff did not establish that the best interests of Adam warrant a change in custody. The record shows that while Adam has been in the care of the defendant he has been well provided for and has excelled in school. That defendant failed on a few occasions to pick up Adam from plaintiff at the agreed time does not warrant a change in the previously agreed-to custody arrangement. Moreover, there is no indication that Adam, a precocious child, desires a change in the current arrangement of spending weekdays with defendant and weekends with plaintiff. Accordingly, I vote to reverse the order and deny plaintiff’s application.